           Case 3:20-cr-00442-SI Document 20 Filed 10/15/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES

 Date: October 14, 2020               Time: 3:23-4:08=               Judge: EDWARD M. CHEN
                                            45 Minutes

 Case No.: 20-mj-71406-MAG-1          Case Name: USA v. Adrian Kyle Benjamin
Attorney for Government: Mohit Gourisaria
Attorney for Defendant: Dan Blank
Defendant: [ ] Present [X] Not Present – appearance waived
Defendant's Custodial Status: [X] In Custody [ ] Not in Custody

  Deputy Clerk: Angella Meuleman                           Court Reporter: Marla Knox
  Interpreter:                                             Pretrial Officer: Pepper Friesen


                        PROCEEDINGS HELD BY ZOOM WEBINAR

[13] Motion (1) To Revoke Release Order and Order Defendant Detained, and (2) To Stay
Magistrate Judge's Release Order – held.

                                            SUMMARY

Parties stated appearances. Defense counsel waived defendant’s appearance for this hearing.

Parties proffered argument. James T. and Lauren G., parents of defendant, addressed the Court.
Tina P., mother of victim, addressed the Court.

For reasons stated on the record, Court REMANDS this case back to Magistrate Judge Nathanael
Cousins to fashion a release bond on terms stated on the record. The bond shall include, inter alia,
the following conditions: 1) defendant may not have access to any electronic devices except
communal devices at the halfway house; 2) defendant shall reside in a halfway house, subject to
rules and regulations of the house as coordinated by pretrial services; 3) defendant shall participate
in mental health treatment; and 4) sureties shall be attained.

Court thanks defendant’s parents and parent of victim for their participation in this proceeding.
